Name: Commission Regulation (EEC) No 1196/92 of 8 May 1992 amending Regulation (EEC) No 2228/91 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 124/24 Official Journal of the European Communities 9. 5 . 92 COMMISSION REGULATION (EEC) No 1196/92 of 8 May 1992 amending Regulation (EEC) No 2228/91 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements provisions concerning the use of the information sheet INF 1 ; Whereas Regulation (EEC) No 2228/91 provides for stan ­ dard rates of yield ; whereas it is necessary to modify some of these rates in order to ensure the alignment of these rates with the coefficients used for the calculation of the export refunds ; Whereas the list of compensating products on which duty may be levied in accordance with their specific characteristics should be extended ; Whereas the measures provided for by this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), and in particular Article 31 thereof, Whereas Commission Regulation (EEC) No 2228/91 (2) lays down provisions for the implementation of Regula ­ tion (EEC) No 1999/85 ; Whereas it is necessary to simplify certain provisions applicable to goods entered for the arrangements ; whereas, for this purpose, it shoud be specified that the economic conditions are to be considered fulfilled for certain processing operations on civil aircraft ; whereas, on the grounds of practicability, a threshold value should likewise be set for the collection of compensatory inte ­ rest ; Whereas experience has shown that the administration of the arrangements can be streamlined for Community undertakings which frequently carry out processing opera ­ tions involving a large number of import goods and/or compensating products ; whereas the reduction or elimi ­ nation of administrative burdens will have a beneficial effect on the cost of exports to non-Community markets, increasing the competitive strength of Community under ­ takings on those markets ; whereas it is therefore desirable to amend the implementing provisions ; Whereas the new provisions should be such as to ensure that the administrative costs involved in the application of compensatory interest do not unduly affect the gains asso ­ ciated with use of the inward processing arrangements ; whereas to this end simplified control systems can be applied ; whereas such simplified systems may be imple ­ mented by agreement in two or more Member States where the processing operation is carried out in more than one Member State ; whereas, in order to ensure the uniform application of this Regulation, a procedure should be established enabling the Commission to verify the systems planned and proposed by the competent authorities of a Member State ; Whereas, in order to provide for a simplification of the administrative procedures, it is necessary to adjust certain HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2228/91 is hereby amended as follows : 1 . In Article 7 ( 1 ) the following is added : '(d) is building civil aircraft for delivery to airline companies ; (e) is carrying out repair, modification or conversion of civil aircraft.' ; 2. Article 62 (2) is replaced by the following : '2. Paragraph 1 shall not apply :  where a customs debt governed by Article 9 (1 ) of Council Regulation (EEC) No 2144/87 (') is incurred,  where Article 21 (2) of the basic Regulation is applied,  where the secondary compensating products, referred to in Annex VII, are released for free circulation, provided they are in proportion to exported quantities of main compensating products,  where the amount of compensatory intrerest, calculated in accordance with paragraph 4, does not exceed ECU 20 per entry for free circulation,  where the holder of the authorization applies for release for free circulation and furnishes proof that particular circumstances not arising from any negligence or action on his part make it impos ­ sible or economically impossible to carry out the (') OJ No L 188, 20. 7. 1985, p. 1 . 0 OJ No L 210, 31 . 7. 1991 , p. 1 . 9. 5. 92 Official Journal of the European Communities No L 124/25 export operation under the conditions he had anticipated and duly substantiated when applying for the authorization. States, simplified methods may be used for the calcu ­ lation and accounting of compensatory interest at the request of the persons concerned. 2. When the Member States concerned have satis ­ fied themselves that the proposed procedures can be implemented, they shall advise the Commission of the details and the Commission shall notify the other Member States. Procedures communicated to the Commission may be implemented if the Commission does not notify the Member States concerned of any objections within two months.' ; 5. In Article 75 (2) the second subparagraph is replaced by the following : 'Except where Article 76 (5) to (7) applies, the compensatory interest shall be indicated under heading 9 (b) of the information sheet.' ; 6. Article 76 (5), (6) and (7) are replaced by the following : *5. The INF 1 sheet may be used to establish the amount of the security referred to in Article 1 6 of the basic Regulation if the appropriate indication in box 2 of this sheet has been added. 6. Should release for free circulation be requested where an INF 1 sheet has been made out under para ­ graph 5, the same INF 1 sheet may be used, provided it contains :  in box 9 (a) the amount of import duties in rela ­ tion to the import goods, in application of Article 20 ( 1 ) or Article 27 (3) of the basic Regula ­ tion, and  in box 11 , the date of the first entering for the arrangements of the import goods concerned. In the absence of such information, a new INF 1 sheet shall be endorsed in accordance with para ­ graphs 1 to 4. 7. The holder of the authorization may ask for an INF 1 sheet to be endorsed when the compensating products are transferred to the plant of a second approved operator. In that case, the authority competent for endorsing the INF 1 sheet shall provide the indications referred to in 6.' ; 7. In Annex II, the text of footnote 7 concerning the application for an authorization is replaced by the text in Annex 1 of this Regulation ; 8 . Annex V is amended in accordance with Annex II to this Regulation ; (  ) OJ No L 201 , 22. 7. 1987, p. 15 ; 3. Article 62 (4) (b) is relaced by the following : '(b) Interest shall be applied per calendar month for the period running from the first day of the month following the month in which the import goods in respect of which the arrangements are discharged were first entered for those arrange ­ ments to the last day of the month in which the customs debt is incurred. In order to simplify the determination of the period to be taken into account for the applica ­ tion of the compensatory interest, and particu ­ larly if it concerns operations, in which the number of import goods and/or compensating products makes it economically impracticable to apply the normal provisions, the customs author ­ ity, at the request of the person concerned, may allow the period for application of interest to be based on rotation periods of stocks of goods used to obtain the compensating products. The rotation period of stocks should be taken to mean the average aggregation time from the moment that the goods to be used for obtaining the compensating products enter the factory, until the moment that they leave the factory. This period shall be determined from the ratio, in terms of the price, of the value of the average stock of goods necessary for obtaining the compensating products, to the annual turnover. The figure obtained, multiplied by 12 and rounded up to the next whole number, shall constitute the number of months on which compensatory interest shall be applicable. The simplification mentioned above shall be accorded by the customs authority only on condi ­ tion that the rotation period of stocks can be verified. The period to take into account for the applica ­ tion of the compensatory interest shall not be less than one month.' ; 4. The following Article is inserted : 'Article 62a 1 . In specific cases, and particularly in the case of processing operations involving two or more Member No L 124/26 Official Journal of the European Communities 9. 5 . 92 9. Annex VII is hereby amended as follows : (a) Order numbers 65 and 95 are replaced by the following : Order No Tariff heading and descriptions of the compensating products Processing operations from which they result (1 ) (2) (3) '65 ex 2806 10 00 Hydrochloric acid Manufacture of various chemical products from fluorspar, hydrogen fluoride, 2,6-diisopropylaniline, silicon tetrachloride or acetanilide 95 ex 3823 90 98 Residues Manufacture of 1,4-butanediol, 1,4-butenediol and tetrahydrofuran from methanol, and manufacture of pentane-l,5-diol and hexane ­ 1,6-diol from a mixture of diols' ; (b) The following order number is added : Order No Tariff heading and description of the compensating products Processing operations from which they result 0 ) (2) (3) '96(a) ex 3823 90 98 Gluconmycel and mo ­ ther lye Manufacture of gluconic acids, their salts and esters, from glucose syrup' ; 10. Annex X is replaced by Annex III to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The current form of the information Sheet INF 1 may be used until stocks run out, but no later than 31 December 1992, for operations other than those covered by Article 1 (6). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1992. For the Commission Christiane SCRIVENER Member of the Commission 9 . 5. 92 Official Journal of the European Communities No L 124/27 ANNEX I In Annex II, the text of footnote 7 concerning the application for an authorization is replaced by the following : '0 Enter the appropriate code or other requisite information indicating why the essential interests of Community producers are not affected : Where the operation concerned is one of the folloiving :  job processing under a contract with a person established outside the Commu ­ nity (to be specified in the application) :  operation of a non-commercial nature :  repair of goods, including overhaul or adjustment :  usual forms of handling to ensure preservation of the goods, to improve their presentation or marketable quality or to prepare them for distribution or resale :  operations to be carried out successively in once or more Member States using import goods covered by an authorization issued by virtue of codes 6101 to 6107 :  operation relating to goods whose value per type of goods and per calendar year does not exceed the amount indicated in Article 6 : Where the goods to which the application relates are not available in the Commu ­ nity :  either because they are not produced there :  or because they are not produced there in sufficient quantity :  or because Community suppliers are unable to make them available to the applicant within a reasonable time : Where goods of the same kind are produced in the Community but cannot be used :  either because their price makes the proposed commercial operation uneco ­ nomic :  or because they are not of the quality or characteristics necessary to enable the operator to produce the required compensating products :  or because they do not conform to the expressly-stated requirements of the non-Community purchaser of the compensating products (e.g. on technical or commercial grounds):  or because the compensating products must be made from the goods specified in the application in order to comply with provisions protecting industrial and commercial property rights (e.g. patents, trade marks) : Where Article 7 applies : point (a) : point (b) : point (c) : point (d): point (e) : Other reasons (specify): code 6201 code 6202 code 6301 code 6302 code 6303 code 6400 code 6101 code 6102 code 6103 code 6104 code 6105 code 6106 code 6107 code 7001 code 7002 code 7003 code 7004 code 7005 code 8000'. Official Journal of the European Communities 9 . 5. 92No L 124/28 ANNEX II Numbers 8  12 of Annex V are replaced by the following : Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods (kg)(2) CN code Description Code (') Description ( 1 ) (2) (3) (4) (5) 'ex 1001 90 99 Common wheat 8 1101 00 00 (100) ex 2302 30 10 ex 2302 30 90 (a) Common wheat flour having by * weight on the dry product an ash content not exceeding 0,60 % (b) Bran (c) Sharps 73,00 22,50 2,50 9 1101 00 00 (130) ex 2302 30 10 (a) Common wheat flour having by weight on the dry product an ash content exceeding 0,60 % but not exceeding 0,90 % (b) Bran 78,13 20,00 10 1101 00 00 (150) ex 2302 30 10 (a) Common wheat flour having by weight on the dry product an ash content exceeding 0,90 % but not exceeding 1,10 % (b) Bran 84,75 13,25 11 1101 00 00 (170) ex 2302 30 10 (a) Common wheat flour having by weight on the dry product an ash content exceeding 1,10 % but not exceeding 1,65 % (b) Bran 91,75 6,25 12   ANNEX X EUROPEAN COMMUNITY INF 11 . Holder of inward processing authorization : No A/000000INWARD PROCESSING INFORMATION SHEETOriginal 2 . APPLICATION ( 1 ) 3. Application to be made to : The undersigned holder of the inward processing authorization requests application of Article 76 (7 ) of Regulation 2228/91 ( 2 ), The customs authority shown in box 4 requests : that the amount of import duties (3 ) and of compensatory interests applicable to the goods entered for the inward processing arran ­ gements in the event of the authorized release for free circulation of the goods or products specified in box 5 ascertained and indi ­ cated , that it be stated whether the specific commercial policy measures to which the said goods are liable have been applied, that the particulars necessary for application of the specific commercial policy measures be indicated, that the amount of the security be indicated .4. Information to be supplied to : Place : Date : Official stamp : Day Month Year Signature : 5. Marks and numbers  Number and kind of packages  Description of products or goods : 6 . Net quantity : 7 . CN code : INFORMATION SUPPLIED BY THE CUSTOMS AUTHORITY 8. Particulars necessary for application of specific commercial policy measures : 9. Liability to : (a ) Customs duties (b ) Charges having equivalent effect (c ) Other charges (4) (d ) Currency 10. Application of specific commercial policy measures ! 1 ) 1 1 . Remarks date for the first entering for the arrangements : YES NO, for the following reasons Day Month Year 12 . Place : Date : Official stamp : Day Month Year (') Mark 0D in the appropriate box (J) Specify, in box 11 , the date of the first entering for the arrangements . (3) Customs duties, charges having equivalent effect, agricultural levies and other charges provided for under the common agricultural policy or specific arrange ­ ments applicable to certain goods resulting from processed agricultural products. (4) Specify as appropriate in box 11 , for example, 'agricultural levy'. Signature : Verso of the original 13. REQUEST FOR SUBSEQUENT VERIFICATION The customs authority shown below requests that the authenticity of this information sheet and the accuracy of the information it contains be verified. Place : Date : Official stamp Customs authority Day Month Year Signature : 14. RESULTS OF VERIFICATION The check carried out by the customs authority shown below confirms that this information sheet (') has been stamped by the customs authority indicated and the information it contains : is accurate gives rise to the remarks annexed hereto . Place : Date Official stamp Customs authority Day Month Year Signature : (') Marks [x] in the appropriate box NOTES A. General notes 1 . The part of the sheet requesting information (boxes 1 to 7) shall be filled in either by the holder of the authorization for inward processing or by the office requesting the information. 2. The form must be filled in so that it is legible and indelible, preferably using a typewriter. It shall not contain any erasures or overwritten words . Corrections should be made by crossing out the wrong words and adding further particulars , if necessary. Corrections must be initialled by the person filling in the sheet and endorsed by the competent authorities . B. Special notes referring to the relevant box numbers 1 . Give the full name and address including the postal code, if any, and the name of the Member State . This item is left blank when the application is made by the customs authority of the Member State requesting the information . 3. Give the full name and address including the postal code, if any, and the name of the Member State , of the customs authority to whom the application is made. 4. Give the full name and address including postal code, if any, and the name of the Member State of the customs authority requesting the information . This item is left blank when the application is made by the holder of the authorization for inward processing . 5. Give the number, kind, marks and numbers of packages. In the case of unpackaged goods or products, give the number of objects, or, if appropriate , insert ' bulk'. Give the usual trade description of the products or goods or their tariff description. 6. The quantity must be expressed in units of the metric system : kg net, litres, m2 etc . 9. The amounts shall be entered in national currency, one figure per space, the last two spaces being reserved for fractions of a unit, if any . The amount of the agricultural levy, to be entered in this box, is to be calculated as follows :  multiply the levy rate ( in ecu) by the quantity liable ,  multiply the result by the monetary coefficient (correction coefficient),  convert the result into the national currency. If the customs authority already knows the rate in the national currency, including the monetary coefficient, this may be multiplied direct by the quantity liable to the levy. The Member State where the products are released for free circulation shall convert the amount shown on the information sheet at the rate used for calculating customs value . National currencies are to be indicated as follows :  BEF for Belgian francs  DKK for Danish kroner  DEM for German marks  GRD for Greek drachmas  ESP for Spanish pesetas  FRF for French francs  IEP for Irish pounds  ITL for Italian lire  LUF for Luxembourg francs  NLG for Dutch guilders  PTE for Portuguese escudos  GBP for pounds sterling .